DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the real-time drilling data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the real-time drilling data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-5, 7, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson, U.S. 10,711,604.
Johnson discloses a method for fracturing a formation (col. 2lines 12-25), the method comprising:
acquiring real-time fracturing data from a well bore during fracturing operation (col. 3, lines 61-67);
processing the real-time fracturing data using a recurrent neural network (col. 4, line 60 – col. 5, line 5; the plurality of neural networks or innovative equations) trained using historical data from analogous wells (col. 14, lines 28-30);
determining a real-time response variable prediction (col. 4, line 60 – col. 5, line 5) using the processed real-time fracturing data;
adjusting fracturing parameters (col. 5, lines 33-42) for the fracturing operation in real-time based on the real-time response variable prediction; and
performing the fracturing operation using the fracturing parameters that were adjusted (col. 5, lines 46-57) based on the real-time response variable prediction.
	Johnson discloses the response variable comprises a bottomhole pressure of a well bore (col. 9, lines 4-5).
	Johnson discloses estimating a total number of open perforations in the well bore (col. 4, lines 12-21) in the well bore based on the determined real-time response variable.
	Johnson discloses the real-time 

	Johnson discloses the recurrent neural network comprises LSTM layers (fig 16, processor 1602, memory 1604 and code; col. 29, lines 25-27) and wherein each LSTM layer has weights (col. 3, lines 38-42; specifying value) and biases (recommendations) associated therewith.

	Johnson discloses a downhole tool (col. 2, lines 26-33) having a plurality of sensors thereon configured to acquire real-time fracturing data from a well bore;
a processor (fig 16, 1602) in data communication with the downhole tool; and a memory device (1604) coupled to the processor, the memory device containing a set of instructions or code (col. 29, lines 25-27) that, when executed by the processor, cause the processor to perform the method as noted above (col. 29, lines 49-62).
	Johnson discloses the recurrent neural network comprises one or more Gated Recurrent Units (GRU) layers (col. 29, lines 25-44; to plurality of devices within the connected computing system) arranged in sequence.
Allowable Subject Matter
Claims 6, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
20 January 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676